
	
		II
		110th CONGRESS
		1st Session
		S. 2456
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mr. Reid (for
			 Mrs. Clinton (for herself and
			 Mr. Roberts)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve and
		  secure an adequate supply of influenza vaccine.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Influenza Vaccine Security Act of
			 2007.
		IMarket
			 Guarantees
			101.Amendment to
			 the Public Health Service ActTitle XXI of the Public Health Service Act
			 (42 U.S.C. 300aa–1 et seq.) is amended by adding at the end the
			 following:
				
					3Influenza vaccine
				security
						2141.Establishment of an
				influenza vaccine target and stockpile
							(a)Annual
				targetThe Secretary, in
				consultation with the Advisory Committee on Immunization Practices to the
				Centers for Disease Control and Prevention (referred to in this subtitle as the
				Advisory Committee), shall determine an annual production target
				for influenza vaccine, based on the recommendations of the Advisory Committee.
				Based on such target, the Secretary, acting through the Centers for Disease
				Control and Prevention, shall coordinate with the private market to encourage
				the production of such vaccine in amounts that will meet the annual
				target.
							(b)StockpilePrior to the start of each annual influenza
				season (as determined by the Secretary), the Secretary is authorized to
				purchase and store from multiple manufacturers an amount not to exceed 10
				percent of the total amount of influenza vaccine, including one or more active
				vaccine antigen ingredients in bulk or filled form, that is designated for
				production by the Advisory Committee for placement in the strategic national
				stockpile under section 121 of the Public Health Security and Bioterrorism
				Preparedness and Response Act of 2002 (referred to in this subtitle as the
				strategic national stockpile). Such vaccine shall be held in
				reserve to be used in the event of a vaccine shortage in a given influenza
				season. The Secretary shall coordinate with the manufacturers involved to
				ensure that reserving amounts of vaccine for the stockpile does not interfere
				with the early season delivery or early season administration of vaccine to
				high priority populations (as defined by the Advisory Committee on Immunization
				Practices and the Centers for Disease Control and Prevention) (referred to in
				this subtitle as high priority populations).
							2142.Vaccine
				buyback program
							(a)In
				generalThe Secretary shall establish an influenza vaccine
				buyback protocol under which the Secretary may enter into buyback contracts
				with manufacturers of influenza vaccine to purchase such manufacturers' excess
				stocks of influenza vaccine so long as such vaccine has been manufactured in
				accordance with the recommendations of the Advisory Committee for the
				production of seasonal influenza vaccine.
							(b)ManufacturersThe
				Secretary shall have the discretion to award buyback contracts under subsection
				(a) to several influenza vaccine manufacturers in a manner consistent with the
				goal of providing stability in the influenza vaccine market, as long as the
				Federal Government purchases not more than 50 percent of the excess influenza
				vaccine stock of any single manufacturer at market price.
							(c)Cooperation
				with manufacturers, distributors, and wholesalersAs a condition
				of participation in the buyback program under this section, the Director of the
				Centers for Disease Control and Prevention shall work in cooperation with
				influenza vaccine manufacturers and wholesalers and distributors within the
				chain of custody from factory to health care institution or health care
				providers to share pertinent information that will allow for the tracking of
				influenza vaccine, maximize the delivery and availability of influenza vaccines
				to high priority populations, and ensure that influenza vaccine is delivered on
				an equitable basis, particularly in times of vaccine shortages.
							(d)ConfidentialityThe
				information submitted to the Centers for Disease Control and Prevention or its
				contractors, if any, under subsections (c) and (d) shall remain confidential in
				accordance with the exception from the public disclosure of trade secrets,
				commercial or financial information, and information obtained from an
				individual that is privileged and confidential, as provided for in section
				552(b)(4) of title 5, United States Code, and subject to the penalties and
				exceptions under sections 1832 and 1833 of title 18, United States Code,
				relating to the protection and theft of trade secrets, and subject to privacy
				protections that are consistent with the regulations promulgated under section
				264(c) of the Health Insurance Portability and Accountability Act of 1996. None
				of such information provided by a manufacturer, wholesaler, or distributor
				shall be disclosed without its consent to another manufacturer, wholesaler, or
				distributor, or shall be used in any manner to give a manufacturer, wholesaler,
				or distributor a proprietary advantage over its competitors.
							(e)Ability To
				negotiateThe Secretary shall have the ability to negotiate, on a
				case-by-case basis, the submission of information under subsection (c), as long
				as the information provided will achieve the goals of tracking of the influenza
				vaccine, maximizing the delivery and availability of influenza vaccines to high
				priority populations, and ensuring that influenza vaccine is delivered on an
				equitable geographical basis, particularly in times of vaccine
				shortages.
							(f)Notice
								(1)In
				generalFor purposes of maintaining and administering the supply
				of vaccines described under subsection (a), the Secretary shall by contract
				require that a manufacturer of a vaccine included in such supply provide not
				less than 12 months notice to the Secretary of a purposeful discontinuance of
				the manufacture of such vaccine by the manufacture of the vaccine.
								(2)Reduction of
				period of noticeThe notification period required under paragraph
				(1) shall not apply in a case in which vaccine production is interrupted
				because of unforeseen manufacturing concerns.
								(g)Use of vaccine
				post buybackFollowing the buyback of vaccine under this section,
				the Secretary shall direct that any vaccine purchased in such buyback be used
				for the following activities:
								(1)Use in
				late-season mass vaccination exercises conducted in coordination with Federal,
				State or local agencies engaged in emergency preparedness and bioterrorism
				preparedness activities. Such exercises should be carried out in partnership
				with voluntary organizations working to improve emergency preparedness and
				bioterrorism preparedness.
								(2)Promoting and
				carrying out late-season vaccination through the Indian Health Service, the
				Public Health Service, the Department of Veterans Affairs, or through other
				federally funded health care providers, such as community health centers and
				rural health clinics.
								(3)Other activities
				approved by the Secretary.
								2143.Critical
				supply purchase program
							(a)In
				generalThe Secretary shall increase the amount of antiviral
				medications, N–95 respirator masks, and other protections and treatments, as
				determined necessary by the Secretary as they become available, to treat and
				prevent pandemic influenza, in the strategic national stockpile. In increasing
				such amounts, the Secretary shall consult with the Director of the Centers for
				Disease Control and Prevention and the Assistant Secretary for Preparedness and
				Response, to determine the amounts that are necessary to provide adequate
				protection to not less than the number of individual who respond to an
				influenza epidemic.
							(b)Pediatric
				programsThe Secretary is encouraged to consult with all relevant
				Federal agencies and the private sector to develop and approve N–95 respirators
				and other protections and treatments, as determined necessary by the Secretary,
				to treat and prevent pandemic influenza, and shall ensure that such products
				are represented in adequate amounts in the strategic national stockpile to
				provide adequate protection to pediatric populations in the United
				States.
							2144.Authorization
				of appropriations
							There are
				authorized to be appropriated such sums as may be necessary to carry out this
				subtitle in each of fiscal years 2008 through
				2012.
							.
			IIFood and Drug
			 Administration assistance to manufacturers
			201.Amendment to
			 the Food, Drug, and Cosmetic ActChapter IX of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 391 et seq.) is amended by adding at the end the
			 following:
				
					909.Provisions
				related to the emergency acquisition of vaccines
						(a)In
				general
							(1)Increased
				communicationThe Food and Drug Administration shall carry out
				activities to increase communication between the agency and the scientific
				community regarding vaccine development and regulation, including participation
				in conferences on the science related to infectious diseases, influenza,
				biologic manufacturing, and other issues as determined appropriate by the
				Director of the Center for Biologics Evaluation and Research.
							(2)Regulatory
				roadmapThe Commissioner, in consultation with the Director of
				the Centers for Disease Control and Prevention, the Secretary, and other
				agencies or participants as determined appropriate by the Secretary, shall
				develop a regulatory roadmap to address the following issues surrounding
				emergency use authorization of influenza vaccine, as determined by the
				Secretary during a public health emergency involving an actual or imminent
				outbreak of naturally occurring or engineered seasonal influenza:
								(A)Policies for the
				emergency use authorization of influenza vaccine that is produced and sold in
				other countries so that such vaccine may be imported into the United States by
				the United States Government during a vaccine shortage.
								(B)Policies for the
				facilitation of the distribution of any such vaccine imported into the United
				States during a vaccine shortage, including the interstate transportation,
				allocation and equitable distribution of vaccine among high priority
				populations (as defined by the Advisory Committee on Immunization Practices and
				the Centers for Disease Control and Prevention) during an emergency use
				situation.
								(C)Policies for the
				communication and coordination of a response to an emergency use authorization
				with State and local health departments, including guidelines for notification
				of such entities in such situations.
								(D)Policies for the
				emergency use authorization of vaccines that are in clinical development in
				both the United States and other countries, including clarification of IND
				protocols for such vaccines, particularly those using new vaccine development
				technologies.
								(3)ConsultationIn
				developing the roadmap under paragraph (2), the Commissioner shall solicit
				input from private and nonprofit stakeholders, including State and local health
				officials, and such input shall include recommendations for developing
				emergency use authorization guidelines that maintain the scientific and
				regulatory standards of the Food and Drug Administration.
							(4)Standing
				orders
								(A)DevelopmentThe
				Secretary shall direct the Centers for Disease Control and Prevention, in
				conjunction with State and local health departments and representatives of
				State medical boards and nursing examiners, to develop and publish a model
				standing order that will, at a minimum, address the need for standing orders to
				administer influenza vaccine in hospitals, community health centers, nursing
				homes, and other assisted living facilities, and by home health care providers.
				The Centers for Disease Control and Prevention is encouraged to expand such a
				model standing order to take into account—
									(i)the
				administration of other Medicare covered vaccines; and
									(ii)the delivery of
				influenza vaccine to patients in children's hospitals or other institutions
				serving the long-term care needs of a pediatric population, including those in
				a non-clinical setting.
									(B)ImplementationNot
				less than 1 year after the publication of the standing order under paragraph
				(A), States shall be required to implement such standing order in order to be
				eligible to receive grants under this Act.
								(C)Rule of
				constructionNothing in this paragraph shall be construed as
				precluding the application of State laws, so long as such laws do not restrict
				the implementation of this requirements of the
				Influenza Vaccine Security Act of
				2007 (and the amendments made by such Act).
								(b)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $5,000,000 for fiscal year 2008, and such sums as may
				be necessary for each of fiscal years 2009 through 2012, to be made available
				to the Food and Drug Administration to provide the technical assistance and
				take advantage of the training opportunities as designated in this
				section.
						.
			IIIVaccine
			 education, outreach, and coordination
			301.Authority of
			 the National Center for Immunization and Respiratory Diseases for coordination,
			 education, outreach, and communication across HHSSection 2102 of the Public Health Service
			 Act (42 U.S.C. 300aa–2) is amended—
				(1)in subsection (a), by adding at the end the
			 following:
					
						(10)Coordination
				of supportThe Director of the Center, in consultation with the
				Director of the National Institute for Allergy and Infectious Disease,
				shall—
							(A)coordinate
				efforts in regard to all influenza vaccine education, outreach, surveillance,
				and research activities within the Department in support of the goal of—
								(i)increasing
				overall influenza vaccination rates in the United States, particularly those of
				high priority populations (as defined by the Advisory Committee on Immunization
				Practices and the Centers for Disease Control and Prevention) and health care
				providers;
								(ii)increasing
				vaccination rates among medically underserved populations with low vaccination
				rates; and
								(iii)any other
				vaccine promotion activities as directed by the Secretary;
								(B)coordinate
				educational efforts under this paragraph with the National Vaccine Program
				Office, State and local health departments, the National Institutes of Health,
				and all other relevant Federal and other entities as designated by the
				Director; and
							(C)provide an annual
				report to Congress on the progress being made toward the goals described in
				subparagraph (A).
							;
				and
				(2)by adding at the
			 end the following:
					
						(c)Appropriations
				for coordination of influenza vaccine outreach activitiesThere
				is authorized to be appropriated to carry out activities under subsection
				(a)(10), $2,000,000 for each of fiscal years 2008 through
				2012.
						.
				IVIncreased
			 influenza vaccine and outbreak surveillance activities
			401.Tracking
			 network and demonstration grantsTitle III of the Public Health Service Act
			 is amended by inserting after section 319B (42 U.S.C. 247d–2) the
			 following:
				
					319B–1.Tracking
				network and demonstration grants
						(a)Tracking
				system
							(1)EstablishmentNot later than 2 years after the date of
				enactment of this section, the Director of the Centers for Disease Control and
				Prevention, in conjunction with State and local public health officials and
				health provider and nonprofit organizations, shall establish an electronic
				tracking system through which the Director and such officials can determine the
				amount of influenza vaccine within a 24-hour window that is available for
				distribution to patients, as well as the need for such vaccine on a
				county-by-county basis, and the progress of vaccine delivery and distribution
				efforts at the State and local level.
							(2)EstimatesThe
				tracking system established under paragraph (1) shall collect estimates of the
				size of high priority populations (as defined by the Advisory Committee on
				Immunization Practices and the Centers for Disease Control and Prevention)
				(referred to in this section as high priority populations) in
				each county in the United States, so as to better determine where influenza
				vaccine resources may need to be directed in the case of an emergency.
							(3)Provision of
				informationTo be eligible to participate in buyback programs the
				vaccine manufacturer shall provide information to the tracking system as the
				Director of the Centers for Disease Control and Prevention determines
				appropriate in accordance with subtitle 3 of title XXI.
							(4)ConfidentialityThe
				information submitted to the Secretary (or a contractors, if any) under this
				section or under any other section of this Act related to vaccine distribution
				information shall remain confidential in accordance with the exception from the
				public disclosure of trade secrets, commercial or financial information, and
				information obtained from an individual that is privileged and confidential, as
				provided for in section 552(b)(4) of title 5, United States Code, and subject
				to the penalties and exceptions under sections 1832 and 1833 of title 18,
				United States Code, relating to the protection and theft of trade secrets, and
				subject to privacy protections that are consistent with the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996. None of such information provided by a
				manufacturer, wholesaler, or distributor shall be disclosed without its consent
				to another manufacturer, wholesaler, or distributor, or shall be used in any
				manner to give a manufacturer, wholesaler, or distributor a proprietary
				advantage.
							(5)GuidelinesThe
				Secretary, in order to maintain the confidentiality of relevant information and
				ensure that none of the information contained in the systems involved may be
				used to provide proprietary advantage within the vaccine market, while allowing
				State, local, and tribal health officials access to such information to
				maximize the delivery and availability of vaccines to high priority
				populations, during times of influenza pandemics, vaccine shortages, and supply
				disruptions, in consultation with manufacturers, distributors, wholesalers and
				State, local, and tribal health departments, shall develop guidelines
				permitting the Department of Health and Human Services to carry out paragraphs
				(1) and (2) and (3).
							(b)Expansion of
				current systems and activities
							(1)Surveillance
				systemNot later than 4 years after the date of enactment of this
				section, the Director of the Centers for Disease Control and Prevention shall
				upgrade and enhance the influenza surveillance system of the Centers for
				Disease Control and Prevention to report influenza data from State and local
				health departments into the tracking system established under subsection
				(a)(1).
							(2)Educational
				materialsThe tracking system shall contain information to assist
				users in accessing influenza education, outreach, and communications tools,
				such as those developed and financed under the
				Influenza Vaccine Security Act of
				2007 (and the amendments made by such Act).
							(c)Demonstration
				grants
							(1)In
				generalThe Director of the Centers for Disease Control and
				Prevention shall award demonstration grants to State and local health
				departments to enable such departments to enter into contract with hospitals,
				community health centers, long-term care facilities, physicians’ offices, and
				health care facilities operated or funded by such departments to assist such
				department and entities in upgrading their information technology,
				infrastructure, and workforce in a manner that will allow such departments and
				entities to improve their ability to report and track influenza vaccine
				dissemination.
							(2)PriorityIn
				awarding grants under paragraph (1), priority shall be given to departments and
				entities that serve high priority populations in medically underserved
				areas.
							(d)Authorization
				of appropriationsThere are authorized to be appropriated—
							(1)to carry out
				subsection (a), $100,000,000 for each of fiscal years 2008 through 2012, of
				which $500,000 for each fiscal year shall be made available to implement
				subsection (b)(3); and
							(2)to carry out
				subsection (c), $100,000,000 for each of fiscal years 2008 through
				2012.
							.
			VFlu
			 vaccine outreach and education
			501.Educational
			 efforts and grantsTitle III
			 of the Public Health Service Act is amended by inserting after section 319B–1
			 (as added by section 401) the following:
				
					319B–2.Immunization
				educational efforts and grants
						(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention, in conjunction with State and local health departments, shall
				revise and expand the influenza-related educational materials to the Centers
				for Disease Control and Prevention, and facilitate the use of such materials by
				health care providers and patients. The Director is authorized to coordinate
				such educational efforts with nonprofit provider and patient advocacy
				groups.
						(b)Influenza
				vaccine education and outreach
							(1)In
				generalIn order to achieve
				an optimal balance in the influenza vaccine market, and to ensure that the
				recommendations of the Advisory Committee on Immunization Practices to the
				Centers for Disease Control and Prevention for vaccine administration are
				carried out to the maximum extent possible, the Director of the Centers for
				Disease Control and Prevention, in conjunction with State and local health
				departments, shall carry out influenza immunization education and outreach
				activities that target physicians and other health care providers, health
				insurance providers, health care institutions and patients, particularly those
				in high priority populations (as defined by the Advisory Committee on
				Immunization Practices and the Centers for Disease Control and Prevention)
				(referred to in this section as high priority
				populations).
							(2)Types of
				activitiesThe education and
				outreach activities under paragraph (1) shall include—
								(A)activities to
				encourage voluntary participation in influenza vaccination programs, with the
				goal of increasing overall influenza vaccination rates in the United States,
				achieving full influenza vaccination of all high priority populations, and full
				use of each season’s influenza vaccine supply and late season
				vaccination;
								(B)the provision of
				information on influenza prevention, including to medically underserved
				communities with low vaccination rates;
								(C)activities to
				increase the number of healthcare providers who receive influenza vaccines each
				year; and
								(D)other influenza
				educational efforts determined appropriate by the Director.
								(c)GrantsThe
				Director of the Centers for Disease Control and Prevention may award grants to
				State and local health departments to carry out activities to encourage
				individuals, particularly those from high priority populations, to seek out
				influenza vaccinations.
						(d)CollaborationState
				and local health departments that receive grants under subsection (b) are
				encouraged to collaborate on projects with physicians and other health care
				providers, health insurance providers, health care institutions, and groups
				representing high priority populations.
						(e)Authorization
				of appropriationsIn addition to any amounts otherwise available
				through the Secretary for influenza outreach and education, there is authorized
				to be appropriated to carry out this section, $10,000,000 for each of fiscal
				years 2008 through
				2012.
						.
			
